By the Court, Wallace, C. J.:
1. The demurrers to the complaint interposed by the defendants, were properly overruled.
2. The answers presented no available defense to the action, and were properly stricken out.
3. There is no personal judgment against McHenry for the deficiency, if any, after the application of the proceeds of the sale of the mortgaged premises.
4. The ex parte direction to the Sheriff to proceed with the mortgage sale, notwithstanding the appeal, was proper. *353The proceedings upon the decree had not been stayed by the appeal taken from the decree.
The judgment and order affirmed. Remittitur forthwith.
Neither Mr. Justice Rhodes nor Mr. Justice Niles expressed an opinion.